








EXHIBIT 10.4






[FHLBank logo]




Department:


Corporate Secretary
Name of Policy:


2013 Directors' Compensation Policy
Department Policy Number:


1
Effective Date:


January 1, 2013
Supersedes Revisions:


July 26, 2012
Authority to Approve and Amend:


Board of Directors
Next Review Date:


December 13, 2013
Department Policy Owner:


Corporate Secretary
 





This policy is designed to set forth expectations for attendance by members of
the board of directors of the Federal Home Loan Bank of Atlanta (Bank) at
meetings of the board (including seven scheduled board meetings in 2013) and
board committees and to ensure that each director is reasonably compensated for
the time required of him or her in the performance of official Bank business.


A.    Director Compensation


1.
Effective January 1, 2013, the following annual compensation limits shall apply:



a)
Chairman of the Board                             $70,000

b)
Vice Chairman of the Board                         $65,000

c)
Chairman of the Audit Committee                     $65,000

d)
Other Chairmen of Committees (excluding Audit and Executive)     $60,000

e)
All Other Directors                             $55,000



2.
Each director shall have the opportunity to be paid an amount equal to
approximately one-seventh of such director's annual limit for actual attendance
at each scheduled in-person board meeting and board committee meetings, as
further described in Section B. The seventh payment opportunity shall be subject
to adjustment as further described in Section C.



3.
In determining the above director compensation levels, the board has considered
compensation practices at other Federal Home Loan Banks and market studies of
director compensation.



B.    Attendance


1.
Each director is strongly encouraged to attend all meetings of the board and
board committees on which the director serves, and is expected to attend no less
than 75 percent of all such meetings each year.



2.
The Bank will pay a fee only for a director's actual attendance at no less than
75 percent of the board meetings (including scheduled board meetings, new
director orientation, joint meetings of





--------------------------------------------------------------------------------




the Affordable Housing Advisory Council and board or committee, board strategy
sessions, and board teleconferences) and meetings of each committee of the board
(including any ad hoc committee established by the board for a specific purpose)
on which the director serves during each interim period, as identified below. In
the event two or more committees on which a director serves are scheduled to
meet concurrently, only one committee meeting will be required for the purpose
of calculating the director's attendance. As ex officio members of all
committees, the Chairman and Vice Chairman of the board are encouraged, but not
required, to attend committee teleconferences and unscheduled committee meetings
(meetings added after the 2013 board and committee meeting schedule is approved
by the board).


3.
The first interim period shall begin on January 1, 2013 and end the day of the
first scheduled in-person board meeting for 2013. Each successive interim period
shall begin on the calendar day immediately following a scheduled board meeting
through and including the day of the next scheduled board meeting, with the
seventh interim period ending on December 13, 2013 after the seventh scheduled
in-person board meeting, as follows:



Interim Period
Start Date
End Date
 
 
 
First
January 1, 2013
January 31, 2013
Second
February 1, 2013
March 21, 2013
Third
March 22, 2013
May 23, 2013
Fourth
May 24, 2013
July 25, 2013
Fifth
July 26, 2013
September 21, 2013
Sixth
September 22, 2013
October 24, 2013
Seventh
October 25, 2013
December 13, 2013

 
The foregoing start and end dates will be adjusted to correspond to any changes
in the board meeting schedule.


4.
Participation by telephone for in-person meetings is discouraged unless
necessary to attain a quorum. The Bank will not pay a separate fee for a
director's attendance at meetings other than those described above.



5.
The Bank will not advance the payment of fees to any director.



C.    Performance


1.
Compensation paid to directors must reflect the time required of them in the
performance of official Bank business. The time required will be measured
principally by attendance and participation at board and board committee
meetings, as described above, and secondarily by performance of other duties.
These other duties include time spent: (a) preparing for board meetings; (b)
chairing meetings as appropriate; (c) reviewing materials sent to directors on a
periodic basis; (d) attending other related events such as management
conferences, FHLBank System meetings, and director training; and (e) fulfilling
the responsibilities of directors.





--------------------------------------------------------------------------------






2.
After the end of the seventh interim period and before the seventh payment is
made, the Governance and Compensation Committee (GCC) shall review the
cumulative attendance and performance of each director during 2013 and, in
consultation with the Chairman, recommend to the board a reduction, elimination
or increase in the final payment opportunity. No increase shall exceed the
applicable compensation limit. In the event a director serves on the board for
only a portion of a calendar year, the final payment for such director shall be
subject to the same cumulative attendance and performance review through the
director's final date of service.



D. Expenses


1.
In accordance with the Bank's normal reimbursement policy, the Bank will
reimburse a director's travel expenses incurred in connection with attendance at
any board or board committee meeting, the Council of FHLBanks' directors
conference, PricewaterhouseCoopers' audit committee conference, and provided the
director is the Bank's designated representative, meetings of the FHLBank
Chairs/Vice Chairs and Council of FHLBanks' board of representatives. Please
consult the Bank's Travel and Entertainment Policy for a more detailed
explanation regarding expense reimbursement.



2.
The Bank will reimburse a director's registration fees and travel expenses
incurred in connection with any other meeting, hearing, ceremony, continuing
education seminar, etc. only if the Chairman determines that the meeting is
relevant to the Bank's business activities or the director's duties as a board
member and the director attends the meeting at the request of, or with the
approval of, the Chairman. The Vice Chairman shall approve all such fees and
expenses for the Chairman. These amounts will be reimbursable to the extent
provided for such purpose in the Bank's annual budget and in accordance with the
Bank's Travel and Entertainment Policy. The Bank will not pay a fee for a
director's participation in these types of activities, and in accordance with 12
CFR Part 1261, the Bank will not reimburse directors for entertainment expenses
at these events.



3.
The Bank will pay the transportation and other ordinary travel expenses of one
guest of a director to attend a board meeting only as specified in advance by
the Bank. It will be the director's responsibility to pay the transportation and
other travel expenses of a guest that accompanies such director to any other
board meeting.



4.
A board member may invite a guest to Bank-sponsored board dinners or receptions
held in connection with board meetings at the expense of the Bank, so long as
such guest otherwise pays his or her own transportation and travel expenses.



5.
The Bank will pay for activities of directors and their guests at board meetings
only as specified in advance by the Bank.





